Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0104577 to Hansen in view of U.S. 2018/0106294 to Hiramatsu, Applicant Admitted Prior Art (AAPA), and U.S. 2014/0254970 to Guilford.
Regarding claim 1, Hansen relates to a method of forming and then coating the pitch bearing of a wind turbine.  See Hansen [0001]-[0003].  Hansen teaches that coating the gear teeth with zinc or chrome both hardens the teeth and reduces corrosion, which in combination lengthen the service life of the bearing.  See Hansen [0029].  Hansen does not explicitly teach the types of coating material recited in claim 1.  But it would have been obvious to substitute tungsten carbide for the chrome in view of Guilford.  Guilford relates to roller bearings.  See Guilford [0001].  Guilford teaches coating the bearing surfaces with chrome for improved wear and corrosion resistance.  See Guilford [0021].  These are the same reasons Hansen coats its surfaces.  Guilford then teaches that tungsten carbide is a substitute for the chrome.  See Guilford [0021].   It would have been obvious to modify Hansen to replace the chrome with tungsten carbide because it is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B).  The substitution would have been predictable because both references relate to coating bearing surfaces for corrosions and wear resistance.
Hansen also teaches that the wind turbine has a gear box (21) which would have at least one of a planet gear or a sun gear.  See Hansen [0022] and Fig. 3.  It would have been obvious as a matter of common sense that the benefits of hardening and anti-corrosion of gear teeth would be applicable to the teeth of these gears as well.  Thus, Hansen teaches applying a coating material to at least a portion of the base of the gear and at least a portion of the plurality of gear teeth of the gear…so as to increase a hardness.  Hansen does not explicitly teach using an additive manufacturing process.  Rather, it is silent as to the method of application.  Yet one of ordinary skill would know that some type of coating process would be required and would look to similar art for suitable coating methods.  Hiramatsu teaches coating a wind turbine bearing ring with a similar zinc coating.  See Hiramatsu [0007]-[0010].  Hiramatsu teaches thermally spraying the coating on, which is an additive manufacturing method.  See Hiramatsu [0010].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Hansen to use the thermal spray technique taught by Hiramatsu.  Hansen does not teach how the base gear of the gearbox is formed prior to coating.  But AAPA teaches that such gears are normally forged.  See Specification [0004].  Thus, it would have been obvious to provide forged gears for subsequent coating.  
Claim 3 recites forming the base with one or more voids through a thickness thereof defined between the inner circumferential surface and the outer circumferential surface so as to minimize a weight of the gear.  Applicant’s specification provides no enablement for the process of designing the gear voids to ensure the gear is balanced and durable with such voids.  It merely states that such voids are placed in the gear.  Enablement is therefore only present if such voids were already well known in the art in wind turbine planetary gears.  It is examiner’s belief that this is the case.  Thus, it would have been obvious to put such voids in the gears of Hasan for weight savings.  If applicant disputes that such voids were well known in the art, an enablement rejection will be issued in subsequent office actions.
Regarding claim 4, Hiramatsu teaches thermal spray.  Claim 5 recites applying the coating material to at least one side of the plurality of gear teeth, a root of the gear teeth, or a tip of the gear teeth.  Hansen teaches coating the gear teeth.  This would be inferred to include some of, if not all, of the above teeth sections.  Claim 6 recites applying the coating material with varying thicknesses depending on a location of the gear.  Assuming this refers to the location of the gear into the wind turbine, it would have been obvious as a matter of common sense that different gears, with different diameters and purposes, would experience different load profiles.  Thus, it further would have been obvious as a matter of common sense to tailor the coating thickness according to the expected load.
Claim 8 recites forming the base of the gear from…steel.  Hansen teaches its bearing rings are made from steel.  See Hansen [0028].  Given that the pitch bearing rings and a gearbox gear are similar in size and load expectancies, it would have been obvious as a matter of sense to use steel for the gearbox bases as well.

Claims 2 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0104577 to Hansen in view of U.S. 2018/0106294 to Hiramatsu, Applicant Admitted Prior Art (AAPA), and U.S. 2014/0254970 to Guilford, and further in view of U.S. 2012/0108380 to Dinter.
Claim 2 recites forming a journal bearing on the other of the inner circumferential surface or the outer circumferential surface opposite the plurality of gear teeth via the additive manufacturing process.  Hansen does not teach forming a journal bearing on a sun or planet gear.  But it would have been obvious to modify Hasan to include this step in view of Dinter.  Dinter relates to fabricating slide bearings for planetary gears of wind turbine.  See Dinter [0002] and [0007].  Specifically, Dinter teaches that by coating the planetary gear shafts and bearings with a sleeve structure, they can match performance of more expensive and complex roller bearing systems.  See Dinter [0007] and [0023].  It would have been obvious to modify Hasan to perform such a coating process to obtain this benefit.
Claim 17 contains the same limitation, merely without several features of claim 1 and is rejected for the same reasons as claim 2.  Claim 18 recites the additive manufacturing process comprises at least one of cold spraying, thermal spray, laser cladding, binder jetting, material jetting, directed energy deposition, or powder bed fusion.  Dinter does not teach a specific coating method for when coating is used.  But there are a finite number of additive manufacturing methods.  It would have been obvious to try any or all of them, including the above methods.  Claims 19 and 20 recites substantively the same features as claims 1 and 8 and are rejected for the same reasons.
 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered.  Applicant’s arguments that the Hasan reference is not prior art are persuasive.  New grounds of rejection using the remaining prior art with additional references are presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”